Citation Nr: 1144885	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  07-35 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, family members


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1974 to February 1976.

This matter initially came before the Board of Veterans Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) on North Little Rock, Arkansas.  The Board denied the Veteran's claim in a decision dated in April 2009.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In a decision dated in April 2011 the Court vacated the Board's decision and remanded the case for further proceedings.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its April 2011 decision, the Court determined that VA failed in its duty to assist the Veteran when it failed to ask the Veteran's psychiatrist, Dr. J. Peebles to identify and provide copies of what he termed "numerous objective sources" showing that the Veteran was in fact in Vietnam, despite the fact that the Veteran's service records show no foreign service.  

Additionally, it was noted that the Veteran had applied for Social Security Administration (SSA) benefits, but his SSA records had not been obtained.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should contact the SSA and obtain copies of any SSA disability records pertaining to the Veteran.  If no such records exist, or VA cannot obtain them, then this fact should be noted in the claims file.  The Veteran should also be notified of VA's inability to obtain the records.

2.  The RO/AMC should contact Dr. J. Peebles and request that he (1) identify the "numerous objective sources" that she believed proved the Veteran was in Vietnam, and (2) provide copies of any documentary evidence in his possession indicating that the Veteran was ever in Vietnam.  Dr. Peebles should be requested to provide a negative reply if she does not have the requested information.  To the extent the Veteran has access to any of these "numerous sources" he should be asked to provide the information.  All attempts to obtain documents should detailed in the claims folder.

3.  After completion of the above development, the Veteran's claim for service connection for a psychiatric disorder, including PTSD, should be re-adjudicated.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


